969 A.2d 1049 (2009)
198 N.J. 475
In the Matter of Richard W. BANAS, an Attorney at Law.
No. D-78 September Term 2008
Supreme Court of New Jersey.
March 4, 2009.

ORDER
RICHARD W. BANAS of EAST HANOVER, who was admitted to the bar of this State in 1978, and who has been suspended from the practice of law since September 23, 2008, having entered into a Stipulation of Settlement in a fee arbitration matter and having failed to comply with the terms of the settlement;
And the Disciplinary Review Board having filed with the Court pursuant to Rule 1:20-15(k) a recommendation that RICHARD W. BANAS be suspended from practice and compelled to pay a monetary sanction to the Disciplinary Oversight Committee for failure to comply with the fee arbitration stipulation of settlement;
And good cause appearing;
It is ORDERED that RICHARD W. BANAS remain suspended from the practice of law pending his compliance with the stipulation of settlement in District Docket No. X-08-038F, his payment of a sanction in the amount of $500 to the Disciplinary Oversight Committee, his completion of the three-year term of suspension ordered by the Court on September 23, 2008, and until the further Order of the Court; and it is further
ORDERED that RICHARD W. BANAS continue to be restrained and enjoined from practicing law; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.